 



Exhibit 10.14
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
Non-Qualified Stock Option Grant
(1990 Stock Plan)
NOT TRANSFERABLE EXCEPT BY WILL OR BY THE LAWS
GOVERNING THE DESCENT AND DISTRIBUTION OF ESTATES
Non-Qualified Stock Option granted by Marathon Oil Corporation, a Delaware
Corporation, herein called the Corporation, to the undersigned employee of the
Corporation or one of its subsidiaries (the Optionee).

       
Name of Optionee:
  << name >>  
 
     
Name of Employing Company
     
on Date Hereof:
  << company >>  
 
     
Option Serial Number:
  << serial_number >>  
 
     
Class of Stock and
  Marathon Oil Corporation Common Stock  
Number of Shares Subject to Purchase:
  <<shares >>  
 
     
Option Price of Each Share, $:
  $28.1200   
 
     
Date of This Stock Option:
  May 28, 2002 

By your signature and the signature of the Stock Option Officer below, you and
the Corporation agree that this option is granted under and governed by the
terms and conditions of Marathon Oil Corporation’s 1990 Stock Plan, as amended,
and the Grant Terms and Conditions contained herein; as well as such
administrative regulations as the Compensation and Organization Committee may
adopt from time to time.

                      Marathon Oil Corporation       Accepted as of the above
date:    
 
                   
By
      (L.S.)   By       (L.S.)
 
                   
 
  Authorized Officer           Signature of Optionee    

TERMS AND CONDITIONS
     1. The Corporation agrees that the Optionee has the right to purchase the
number of shares of common stock of the Corporation set forth in the Stock
Option Grant for the price stated therein. The purchase price shall be paid in
cash or such other form of consideration as the Compensation and Organization
Committee may approve, including shares of the common stock of the Corporation
valued at the fair market value of the stock on the date of exercise of the
option.
     2. The Optionee agrees to continue as an employee of an employing company
for one year from the date of the option, subject to the employing company’s
right to terminate the Optionee’s employment at any time, performing such duties
consistent with Optionee’s capabilities and receiving Optionee’s present
compensation or such adjusted compensation as the employing company shall from
time to time reasonably determine. If the terms of the Optionee’s employment are
changed in a manner materially adverse to the Optionee during such period, the
Optionee shall be relieved of any further obligation to remain employed.
     3. The option may be exercised in whole at any time or in part from time to
time during the option period; provided, however, that the option may not be
exercised in whole or in part prior to the expiration of one year from the date
of the option; and, if exercised in part, may not be exercised as to less than
100 shares at any one time, unless such exercise is as to the remaining portion
of the option. The option period shall begin on the date of the stock option and
shall end (a) ten years thereafter, (b) three years after the date upon which
the Optionee retires or (c) three years after the Optionee dies while employed,
whichever first occurs. Unless otherwise determined by the Compensation and
Organization Committee, the option period shall also terminate and all rights to
exercise the option shall terminate in the event the Optionee ceases to be an
employee of any employing company for any cause other than death or retirement.
If the Optionee ceases to be an employee of any employing company due to
transfer to Ashland Inc., the option, if granted one year or more prior to the
date of such transfer, shall continue until the earlier of (1) three years from
the date of such transfer or (2) ten years from the date of grant; and, if
granted less than one year prior to the date of such transfer, shall be canceled
effective the date of the transfer. The Stock Option Officer may cancel the
option by written notice to the Optionee: (1) after the Optionee retires prior
to age 65, (2) after the Optionee retires at any age and the Stock Option
Officer deems such cancellation to be in the best interests of the Corporation,
and (3) when the Stock Option Officer determines that the Optionee has accepted,
or intends to accept, employment with a competitor of any business unit of the
Corporation. The Optionee agrees to return the option to the Corporation for
cancellation.
     4. Notwithstanding anything to the contrary stated herein, if the
Optionee’s employment is terminated for any reason following a change in control
of the Corporation (as defined in the Appendix), the option shall continue as if
the Optionee had instead retired on the date of termination and all rights of
the Compensation and Organization Committee or Stock Option Officer to cancel
the option shall be void.
     5. During the Optionee’s lifetime, the option may be exercised only by the
Optionee or by the Optionee’s guardian or legal representative. Upon the
Optionee’s death, the option may be transferred by will or by the laws governing
the descent and distribution of the Optionee’s estate. Otherwise, the option may
not be transferred, pledged or encumbered and, in the event of an attempt to
transfer, pledge or encumber it, the

 



--------------------------------------------------------------------------------



 



Compensation and Organization Committee may cancel it.
     6. In the event there is a change in the outstanding common stock of the
Corporation by reason of a stock split, stock dividend, stock combination or
reclassification or merger, or similar event, the Committee may adjust
appropriately the number of shares available and the option price, pursuant to
the option, and make such other revisions to the option as it deems are
equitably required. The Optionee shall be notified of such adjustment and such
adjustment shall be binding upon the Corporation and the Optionee.
     7. Notwithstanding anything in the option to the contrary, the obligations
of the Corporation and the rights of the Optionee are subject to all applicable
laws, rules and regulations including, without limitation, the Securities
Exchange Act of 1934, as amended, the Securities Act of 1933, as amended, the
Internal Revenue Code of 1986, as amended, and any other applicable laws.
     8. The option is not valid unless it is accepted by the Optionee and a
duplicate original thereof is received by the Stock Option Officer. In the event
of the exercise of the option in whole, the option shall be surrendered to the
Stock Option Officer for cancellation. In the event of the exercise of the
option in part or of a change in the number of shares optioned, the option shall
be delivered by the Optionee to the Stock Option Officer for the purpose of
making appropriate notation thereon, or of otherwise reflecting in such manner
as the Compensation and Organization Committee shall determine, the change in
the number of shares optioned.
     9. The option shall be exercised in accordance with such administrative
regulations as the Compensation and Organization Committee may from time to time
adopt.

2002 MAP

 